Sherwood, J.
In this case the demurrer to the bill of complaint filed is both general and special, and the order appealed from overrules the demurrer, with leave to answer. We cannot consider the points made in the briefs of counsel. An appeal does not lie in such cases. It is to an order over*129ruling a general demurrer only that an appeal lies to this Court. See Pub. Acts 1883, p. 47.
The appeal will therefore be dismissed and the case remanded, but without costs.
The other Justices concurred.